Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	The Examiner acknowledges the applicant’s amendment filed 10/6/2021.  At this point claims 21-44 are pending in the instant application and ready for examination by the Examiner.

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2021 has been entered.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 21-23, 29-32 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirchner in view of Kim and further in view of Wang. (U. S. Patent 6108597, referred to as Kirchner; U. S. Patent Publication 20140258192, referred to as Kim; ‘Machine Learning Algorithms in Bipedal Robot Control’, referred to as Wang)

Claim 21
Kirchner discloses a method of maneuvering a robotic device along a trajectory, comprising: determining one or more potential control outputs, each of the one or more potential control outputs associated with a respective training set of a plurality of training feature sets, each of the plurality of training feature sets (Kirchner, c10:58 through c11:4; A total number of 80 training sets were generated and fed in at stochastic selection. Because the generalised delta learning rule was used, the backpropagation error from the difference between the desired output vector and the one generated from the network at each trial, was computed.)…. determining a first output based on a transformation obtained from the one or more potential control outputs. (Kirchner, c13:19-34; For example, the implementation of TURN-RIGHT in the robot initiates a 
Kirchner does not disclose expressly (i) includes features of a first type and at least one feature of a different second type, and.
Kim discloses (i) includes features of a first type and at least one feature of a different second type, and. (Kim, 0014; ‘According to another embodiment, the sensor unit may include: a location sensor unit for collecting three-dimensional location information of the trainee; a red-green-blue (RGB) sensor unit for collecting color information of the trainee; and a mobile device sensor unit for collecting mobile device usage information of the trainee.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Kirchner and Kim before him before the effective filing date of the claimed invention, to modify Kirchner to incorporate more than one variable within a training set, and the use of sensors of Kim. Given the advantage of being able to employ the invention is a real world environment and increased accuracy with a plurality of variables, one having ordinary skill in the art would have been motivated to make this obvious modification.

Wang discloses (ii) is obtained during training operation of the robotic device (Wang, abstract; Various learning algorithms have been developed to achieve autonomous operation and intelligent decision making for many complex and challenging control problems. One of such problems is bipedal walking robot control.), the training operation being performed responsive to receiving a training signal and movement of the robotic device along a trajectory (Wang, p729 & fig 1; In addition, the second objective is to investigate how learning techniques can be applied to bipedal walking control through the most representative examples.’ With the flow chart in fig 1 under ‘supervised learning.’), the training signal being inputted by a trainer, and wherein the training signal is allocated greater priority than features of the first type and the at least one feature of the second type; Figure 1 within the supervised learning takes the output and is combined with the teacher as feedback to the learning algorithm.) and….each of the one or more potential control outputs being determined based on combining the training signal inputted by the trainer with the features of the respective training set of the plurality of training feature sets. (Wang, p729 & fig 1; Wang disclosed the output of the learning model being combined with targets (training signal) supplied by the trainer (teacher). This combination is then put back into learning model to modify 

Claim 22
Kirchner does not disclose expressly wherein the first type corresponds to a first plurality of input features received from a sensor, and the second type corresponds to a second plurality of input features received from the sensor.
Kim discloses wherein the first type corresponds to a first plurality of input features received from a sensor, and the second type corresponds to a second plurality of input features received from the sensor. (Kim, 0014; ‘According to another embodiment, the sensor unit may include: a location sensor unit for collecting three-dimensional location information of the trainee; a red-green-blue (RGB) sensor unit for collecting color information of the trainee; and a mobile device sensor unit for collecting mobile device usage information of the trainee.’ EC: So one sensor pertains to color which can be determined by red, green or blue. Another sensor pertains to mobile device usage information. This has nothing to do with color.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kirchner and Kim before him before the effective filing date of the claimed invention, to modify Kirchner to 

Claim 23
Kirchner discloses determining a similarity measure based on a difference between one or more first values of features of a first subset of the plurality of training feature sets and one or more second values of features of a second subset for the plurality of training feature sets. (Kirchner, c10:58 through c11:4; A total number of 80 training sets were generated and fed in at stochastic selection. Because the generalised delta learning rule was used, the backpropagation error from the difference between the desired output vector and the one generated from the network at each trial, was computed. EC: ‘Similarity measure’ of applicant maps to the difference between what the outcome is and what it should be.)

Claim 29
Kirchner discloses a system for maneuvering a robotic device along a trajectory, comprising: a memory having computer readable instructions stored thereon; at least one processor configured to execute the computer readable instructions to (Kirchner, c6:50-56; All necessary computations for control and navigation are distributed among two computers. First, there is a HCll-based microcontroller board for the basic control tasks like generating the appropriate PWM signals. Second, there is a standard Kirchner, c10:58 through c11:4; A total number of 80 training sets were generated and fed in at stochastic selection. Because the generalised delta learning rule was used, the backpropagation error from the difference between the desired output vector and the one generated from the network at each trial, was computed.)…. determine a first output based on a transformation obtained from the one or more potential control outputs. (Kirchner, c13:19-34; For example, the implementation of TURN-RIGHT in the robot initiates a turning maneuver to the right that is controlled by the readings of the front and front-side US sensors, which are assumed to detect correctly the entrance to the right "as it comes along". It may happen that an entrance is overlooked, resulting in a U-turn rather than a right-turn. The probabilities of the respective actual outcomes of an action have to be estimated or empirically tested a priori. For the robot in the test net, assume that TURN-RIGHT works correctly in 90%, results in a U-turn in 4%, and results in no turn (going straight) in 6% of all cases, provided that the respective junction is such that there is a way to go straight; otherwise assume TURN-RIGHT works correctly in 96% and U-turns in 4%.)
Kirchner does not disclose expressly (i) includes features of a first type and at least one feature of a different second type.
Kim, 0014; ‘According to another embodiment, the sensor unit may include: a location sensor unit for collecting three-dimensional location information of the trainee; a red-green-blue (RGB) sensor unit for collecting color information of the trainee; and a mobile device sensor unit for collecting mobile device usage information of the trainee.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Kirchner and Kim before him before the effective filing date of the claimed invention, to modify Kirchner to incorporate more than one variable within a training set, and the use of sensors of Kim. Given the advantage of being able to employ the invention is a real world environment and increased accuracy with a plurality of variables, one having ordinary skill in the art would have been motivated to make this obvious modification.
Kirchner and Kim do not disclose expressly(ii) is obtained during training operation of the robotic device, the training operation being performed responsive to receiving a training signal and movement of the robotic device along a trajectory, the training signal being inputted by a trainer, and wherein the training signal is allocated greater priority than features of the first type and the at least one feature of the second type;; and….each of the one or more potential control outputs being determined based on combining the training signal inputted by the trainer with the features of the respective training set of the plurality of training feature sets.
Wang discloses (ii) is obtained during training operation of the robotic device (Wang, abstract; Various learning algorithms have been developed to achieve autonomous operation and intelligent decision making for many complex and Wang, p729 & fig 1; In addition, the second objective is to investigate how learning techniques can be applied to bipedal walking control through the most representative examples.’ With the flow chart in fig 1 under ‘supervised learning.’), the training signal being inputted by a trainer, and wherein the training signal is allocated greater priority than features of the first type and the at least one feature of the second type; Figure 1 within the supervised learning takes the output and is combined with the teacher as feedback to the learning algorithm.); and….each of the one or more potential control outputs being determined based on combining the training signal inputted by the trainer with the features of the respective training set of the plurality of training feature sets. (Wang, p729 & fig 1; Wang disclosed the output of the learning model being combined with targets (training signal) supplied by the trainer (teacher). This combination is then put back into learning model to modify the output of the learning model.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kirchner, Kim and Wang before him before the effective filing date of the claimed invention, to modify Kirchner and Kim to incorporate receiving supervised training information, and the training data is used with the current data of Wang. Given the advantage of the training objectives being converged on and avoid oscillation adjustments, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 30
Kirchner discloses a non-transitory computer readable medium having computer readable instructions stored thereon, that when executed by at least one processor configure the at least one processor to, determining one or more potential control outputs, each of the one or more potential control outputs associated with a respective training set of a plurality of training feature sets, each of the plurality of training feature sets (Kirchner, c10:58 through c11:4; A total number of 80 training sets were generated and fed in at stochastic selection. Because the generalised delta learning rule was used, the backpropagation error from the difference between the desired output vector and the one generated from the network at each trial, was computed.)…. determining a first output based on a transformation obtained from the one or more potential control outputs. (Kirchner, c13:19-34; For example, the implementation of TURN-RIGHT in the robot initiates a turning maneuver to the right that is controlled by the readings of the front and front-side US sensors, which are assumed to detect correctly the entrance to the right "as it comes along". It may happen that an entrance is overlooked, resulting in a U-turn rather than a right-turn. The probabilities of the respective actual outcomes of an action have to be estimated or empirically tested a priori. For the robot in the test net, assume that TURN-RIGHT works correctly in 90%, results in a U-turn in 4%, and results in no turn (going straight) in 6% of all cases, provided that the respective junction is such that there is a way to go straight; otherwise assume TURN-RIGHT works correctly in 96% and U-turns in 4%.)

Kim discloses (i) includes features of a first type and at least one feature of a different second type. (Kim, 0014; ‘According to another embodiment, the sensor unit may include: a location sensor unit for collecting three-dimensional location information of the trainee; a red-green-blue (RGB) sensor unit for collecting color information of the trainee; and a mobile device sensor unit for collecting mobile device usage information of the trainee.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Kirchner and Kim before him before the effective filing date of the claimed invention, to modify Kirchner to incorporate more than one variable within a training set, and the use of sensors of Kim. Given the advantage of being able to employ the invention is a real world environment and increased accuracy with a plurality of variables, one having ordinary skill in the art would have been motivated to make this obvious modification.
Kirchner and Kim do not disclose expressly and (ii) is obtained during training operation of the robotic device, the training operation being performed responsive to receiving a training signal and movement of the robotic device along a trajectory, the training signal being inputted by a trainer, and wherein the training signal is allocated greater priority than features of the first type and the at least one feature of the second type; and ….each of the one or more potential control outputs being determined based on combining the training signal inputted by the trainer with the features of the respective training set of the plurality of training feature sets.
Wang, abstract; Various learning algorithms have been developed to achieve autonomous operation and intelligent decision making for many complex and challenging control problems. One of such problems is bipedal walking robot control.), the training operation being performed responsive to receiving a training signal and movement of the robotic device along a trajectory, the training signal being inputted by a trainer, and wherein the training signal is allocated greater priority than features of the first type and the at least one feature of the second type; and (Wang, p729 & fig 1; In addition, the second objective is to investigate how learning techniques can be applied to bipedal walking control through the most representative examples.’ With the flow chart in fig 1 under ‘supervised learning.’), the training signal being inputted by a trainer, and wherein the training signal is allocated greater priority than features of the first type and the at least one feature of the second type; Figure 1 within the supervised learning takes the output and is combined with the teacher as feedback to the learning algorithm.)….each of the one or more potential control outputs being determined based on combining the training signal inputted by the trainer with the features of the respective training set of the plurality of training feature sets. (Wang, p729 & fig 1; Wang disclosed the output of the learning model being combined with targets (training signal) supplied by the trainer (teacher). This combination is then put back into learning model to modify the output of the learning model.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kirchner, Kim and Wang before him before the effective filing date of the claimed invention, to modify Kirchner and Kim to incorporate receiving supervised training information, and the training data is used 

Claim 31
Kirchner does not disclose expressly wherein the first type corresponds to a first plurality of input features received from a sensor, and the second type corresponds to a second plurality of input features received from the sensor.
Kim discloses wherein the first type corresponds to a first plurality of input features received from a sensor, and the second type corresponds to a second plurality of input features received from the sensor. (Kim, 0014; ‘According to another embodiment, the sensor unit may include: a location sensor unit for collecting three-dimensional location information of the trainee; a red-green-blue (RGB) sensor unit for collecting color information of the trainee; and a mobile device sensor unit for collecting mobile device usage information of the trainee.’ EC: So one sensor pertains to color which can be determined by red, green or blue. Another sensor pertains to mobile device usage information. This has nothing to do with color.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kirchner and Kim before him before the effective filing date of the claimed invention, to modify Kirchner to incorporate more than one variable within a training set, and the use of sensors of Kim. Given the advantage of being able to employ the invention is a real world environment and increased accuracy with a plurality of variables, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 32
Kirchner discloses determine a similarity measure based on a difference between one or more first values of features of a first subset of the plurality of training feature sets and one or more second values of features of a second subset for the plurality of training feature sets. (Kirchner, c10:58 through c11:4; A total number of 80 training sets were generated and fed in at stochastic selection. Because the generalised delta learning rule was used, the backpropagation error from the difference between the desired output vector and the one generated from the network at each trial, was computed. EC: ‘Similarity measure’ of applicant maps to the difference between what the outcome is and what it should be.)

Claim 38
Kirchner does not disclose expressly wherein the first type corresponds to a first plurality of input features received from a sensor, and the second type corresponds to a second plurality of input features received from the sensor.
Kim discloses wherein the first type corresponds to a first plurality of input features received from a sensor, and the second type corresponds to a second plurality of input features received from the sensor. (Kim, 0014; ‘According to another embodiment, the sensor unit may include: a location sensor unit for collecting three-dimensional location information of the trainee; a red-green-blue (RGB) sensor unit for collecting color information of the trainee; and a mobile device sensor unit for collecting mobile device usage information of the trainee.’ EC: So one sensor pertains to color 

Claim 39
Kirchner discloses determine a similarity measure based on a difference between one or more first values of features of a first subset of the plurality of training feature sets and one or more second values of features of a second subset for the plurality of training feature sets. (Kirchner, c10:58 through c11:4; A total number of 80 training sets were generated and fed in at stochastic selection. Because the generalised delta learning rule was used, the backpropagation error from the difference between the desired output vector and the one generated from the network at each trial, was computed. EC: ‘Similarity measure’ of applicant maps to the difference between what the outcome is and what it should be.)

Claim(s) 24-25, 27-28, 33-34, 36-37, 40-41 and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirchner, Kim and Wang as applied to claims 23, 29-32 and 38-39 above, and further in view of Mehrotra. (’Elements of Artificial Neural Networks’. Referred to as Mehrotra)  

Claim 24
Kirchner discloses where in the similarity measure is determined based on comparing the first values of the respective training set with a corresponding feature of the plurality of training feature sets. (Kirchner, c10:58 through c11:4; A total number of 80 training sets were generated and fed in at stochastic selection. Because the generalised delta learning rule was used, the backpropagation error from the difference between the desired output vector and the one generated from the network at each trial, was computed. EC: ‘Similarity measure’ of applicant maps to the difference between what the outcome is and what it should be.)
Kirchner, Kim and Wang do not disclose expressly the plurality of training feature sets including a number of training features.
Mehrotra discloses the plurality of training feature sets including a number of training features. (Mehrotra, p48; Let  i1 , i 2 , . . . , i p denote the training set, containing p input vectors . Each input vector ij = (ij, o, i j, 1 . . . , i j,n ) includes the constant component (i j,o  ≡ 1) associated with the threshold weight. EC: the training feature set maps to ij = (ij, o, i j, 1 . . . , i j,n ).) It would have been obvious to one having ordinary skill in the art, having the teachings of Kirchner, Kim, Wang and Mehrotra before him before the effective filing date of the claimed invention, to modify Kirchner, Kim and Wang to incorporate common knowledge of neural networks of Mehrotra. Given the advantage of providing detailed information pertaining to training set and how 

Claim 25
Kirchner, Kim and Wang do not disclose expressly determining a similarity measure based on a distance metric between individual features of a first subset of the plurality of training feature sets and corresponding features of a respective one of the plurality of training feature sets.
Mehrotra discloses determining a similarity measure based on a distance metric between individual features of a first subset of the plurality of training feature sets and corresponding features of a respective one of the plurality of training feature sets. (Mehrotra, p70; An error measure may be obtained by examining the difference L p, j = |o p ,j — dp, j| between the jth components of the actual and desired output vectors . For the entire output vector, a measure indicating its distance from the desired vector is Lp = ((Lp, 1)u +…+ (Lp, K)u)u, for some u>0.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kirchner, Kim, Wang and Mehrotra before him before the effective filing date of the claimed invention, to modify Kirchner, Kim and Wang to incorporate common knowledge of neural networks of Mehrotra. Given the advantage of providing detailed information pertaining to training set and how they are used when training a neural network, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 27

Mehrotra discloses wherein the transformation includes a statistical operation performed on individual ones of the one or more potential control outputs associated with a selected N training sets, N is an integer value. (Mehrotra, p48; Let  i1 , i 2 , . . . , i p denote the training set, containing p input vectors . Each input vector ij = (ij, o, i j, 1 . . . , i j,n ) includes the constant component (i j,o  ≡ 1) associated with the threshold weight. EC: The subscripts p and j are integers.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kirchner, Kim, Wang and Mehrotra before him before the effective filing date of the claimed invention, to modify Kirchner, Kim and Wang to incorporate common knowledge of neural networks of Mehrotra. Given the advantage of providing detailed information pertaining to training set and how they are used when training a neural network, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 28
Kirchner, Kim and Wang do not disclose expressly wherein the statistical operation is selected from a group including mean and percentile.
Mehrotra discloses wherein the statistical operation is selected from a group including mean and percentile. (Mehrotra, p204; They have empirically observed that the neural gas algorithm performs better than each of Kohonen's SOM, a statistical clustering algorithm (k-means clustering), and maximum entropy algorithms, on a large 

Claim 33
Kirchner discloses wherein in the similarity measure is determined based on comparing the first values of the respective training set with a corresponding feature of the plurality of training feature sets. (Kirchner, c10:58 through c11:4; A total number of 80 training sets were generated and fed in at stochastic selection. Because the generalised delta learning rule was used, the backpropagation error from the difference between the desired output vector and the one generated from the network at each trial, was computed. EC: ‘Similarity measure’ of applicant maps to the difference between what the outcome is and what it should be.)
Kirchner, Kim and Wang do not disclose expressly the plurality of training feature sets including a number of training features. (
Mehrotra discloses the plurality of training feature sets including a number of training features. (Mehrotra, p48; Let  i1 , i 2 , . . . , i p denote the training set, containing ij = (ij, o, i j, 1 . . . , i j,n ) includes the constant component (i j,o  ≡ 1) associated with the threshold weight. EC: the training feature set maps to ij = (ij, o, i j, 1 . . . , i j,n ).) It would have been obvious to one having ordinary skill in the art, having the teachings of Kirchner, Kim, Wang and Mehrotra before him before the effective filing date of the claimed invention, to modify Kirchner, Kim and Wang to incorporate common knowledge of neural networks of Mehrotra. Given the advantage of providing detailed information pertaining to training set and how they are used when training a neural network, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 34
Kirchner, Kim and Wang do not disclose expressly determine a similarity measure based on a distance metric between individual features of a first subset of the plurality of training feature sets and corresponding features of a respective one of the plurality of training feature sets.
Mehrotra discloses determine a similarity measure based on a distance metric between individual features of a first subset of the plurality of training feature sets and corresponding features of a respective one of the plurality of training feature sets. (Mehrotra, p70; An error measure may be obtained by examining the difference L p, j = |o p ,j — dp, j| between the jth components of the actual and desired output vectors . For the entire output vector, a measure indicating its distance from the desired vector is Lp = ((Lp, 1)u +…+ (Lp, K)u)u, for some u>0.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kirchner, Kim, Wang and Mehrotra before him 

Claim 36
Kirchner, Kim and Wang do not disclose expressly wherein the transformation includes a statistical operation performed on individual ones of the one or more potential control outputs associated with a selected N training sets, V is an integer value.
Mehrotra discloses wherein the transformation includes a statistical operation performed on individual ones of the one or more potential control outputs associated with a selected N training sets, V is an integer value. (Mehrotra, p48; Let  i1 , i 2 , . . . , i p denote the training set, containing p input vectors . Each input vector ij = (ij, o, i j, 1 . . . , i j,n ) includes the constant component (i j,o  ≡ 1) associated with the threshold weight. EC: The subscripts p and j are integers.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kirchner, Kim, Wang and Mehrotra before him before the effective filing date of the claimed invention, to modify Kirchner, Kim and Wang to incorporate common knowledge of neural networks of Mehrotra. Given the advantage of providing detailed information pertaining to training set and how they are used when training a neural network, one having ordinary skill in the art would have been motivated to make this obvious modification.


Kirchner, Kim and Wang do not disclose expressly wherein the statistical operation is selected from a group including mean and percentile.
Mehrotra discloses wherein the statistical operation is selected from a group including mean and percentile. (Mehrotra, p204; They have empirically observed that the neural gas algorithm performs better than each of Kohonen's SOM, a statistical clustering algorithm (k-means clustering), and maximum entropy algorithms, on a large clustering problem of which a simplified version is illustrated in figure 5 .24. EC: ‘Means and percentile’ is only mentioned in [0015] in the published application with no further description.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kirchner, Kim, Wang and Mehrotra before him before the effective filing date of the claimed invention, to modify Kirchner, Kim and Wang to incorporate common knowledge of neural networks of Mehrotra. Given the advantage of providing detailed information pertaining to training set and how they are used when training a neural network, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 40
Kirchner discloses wherein in the similarity measure is determined based on comparing the first values of the respective training set with a corresponding feature of the plurality of training feature sets. Kirchner, c10:58 through c11:4; A total number of 80 training sets were generated and fed in at stochastic selection. Because the generalised delta learning rule was used, the backpropagation error from the difference between the desired output vector and the one generated from the network at each trial, was computed. EC: ‘Similarity measure’ of applicant maps to the difference between what the outcome is and what it should be.)
Kirchner, Kim and Wang do not disclose expressly the plurality of training feature sets including a number of training features.
Mehrotra discloses the plurality of training feature sets including a number of training features. (Mehrotra, p48; Let  i1 , i 2 , . . . , i p denote the training set, containing p input vectors . Each input vector ij = (ij, o, i j, 1 . . . , i j,n ) includes the constant component (i j,o  ≡ 1) associated with the threshold weight. EC: the training feature set maps to ij = (ij, o, i j, 1 . . . , i j,n ).) It would have been obvious to one having ordinary skill in the art, having the teachings of Kirchner, Kim, Wang and Mehrotra before him before the effective filing date of the claimed invention, to modify Kirchner, Kim and Wang to incorporate common knowledge of neural networks of Mehrotra. Given the advantage of providing detailed information pertaining to training set and how they are used when training a neural network, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 41
Kirchner, Kim and Wang do not disclose expressly determine a similarity measure based on a distance metric between individual features of a first subset of the plurality of training feature sets and corresponding features of a respective one of the plurality of training feature sets.
Mehrotra, p70; An error measure may be obtained by examining the difference L p, j = |o p ,j — dp, j| between the jth components of the actual and desired output vectors . For the entire output vector, a measure indicating its distance from the desired vector is Lp = ((Lp, 1)u +…+ (Lp, K)u)u, for some u>0.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kirchner, Kim, Wang and Mehrotra before him before the effective filing date of the claimed invention, to modify Kirchner, Kim and Wang to incorporate common knowledge of neural networks of Mehrotra. Given the advantage of providing detailed information pertaining to training set and how they are used when training a neural network, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 43
Kirchner, Kim and Wang do not disclose expressly wherein the transformation includes a statistical operation performed on individual ones of the one or more potential control outputs associated with a selected N training sets, NV is an integer value.
Mehrotra discloses wherein the transformation includes a statistical operation performed on individual ones of the one or more potential control outputs associated with a selected N training sets, NV is an integer value. (Mehrotra, p48; Let  i1 , i 2 , . . . , i p denote the training set, containing p input vectors . Each input vector ij = (ij, o, i j, 1 . . . , i j,n ) includes the constant component (i j,o  ≡ 1) associated with the threshold weight. 

Claim 44
Kirchner, Kim and Wang do not disclose expressly wherein the statistical operation is selected from a group including mean and percentile.
Mehrotra discloses wherein the statistical operation is selected from a group including mean and percentile. (Mehrotra, p204; They have empirically observed that the neural gas algorithm performs better than each of Kohonen's SOM, a statistical clustering algorithm (k-means clustering), and maximum entropy algorithms, on a large clustering problem of which a simplified version is illustrated in figure 5 .24. EC: ‘Means and percentile’ is only mentioned in [0015] in the published application with no further description.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kirchner, Kim, Wang and Mehrotra before him before the effective filing date of the claimed invention, to modify Kirchner, Kim and Wang to incorporate common knowledge of neural networks of Mehrotra. Given the advantage of providing detailed information pertaining to training set and how they are used when training a neural .

Claim(s) 26, 35 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirchner, Kim, Wang and Mehrotra as applied to claims 24-25, 27-28, 33-34, 36-37, 40-41 and 43-44 above, and further in view of Desbiens. (U. S. Patent 7873634. Referred to as Desbiens)  

Claim 26
Kirchner, Kim and Wang do not disclose expressly…. N is an integer value. 
Mehrotra discloses…. N is an integer value. (Mehrotra, p48; Let  i1 , i 2 , . . . , i p denote the training set, containing p input vectors . Each input vector ij = (ij, o, i j, 1 . . . , i j,n ) includes the constant component (i j,o  ≡ 1) associated with the threshold weight. EC: The subscripts p and j are integers.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kirchner, Kim, Wang and Mehrotra before him before the effective filing date of the claimed invention, to modify Kirchner, Kim and Wang to incorporate common knowledge of neural networks of Mehrotra. Given the advantage of providing detailed information pertaining to training set and how they are used when training a neural network, one having ordinary skill in the art would have been motivated to make this obvious modification.
Kirchner, Kim, Wang and Mehrotra do not disclose expressly wherein the respective one of the plurality of training feature sets being selected based on N training feature sets associated with a lowest percentile of the distance.
Desbiens, claim 1;’….i) determining a neighborhood of the target file among the reference files in the database of reference files, and forming a training set comprising reference files of this neighborhood, versus which neighborhood as a whole the target file is to be assessed, wherein said step of forming a training set comprises extracting a feature vector of the target file and finding n closest neighbors of the feature vector of the target file among features vectors in the database of reference files, and wherein said finding n closest neighbors comprises using one of: i) Euclidean distance, ii) cosine distance and….) It would have been obvious to one having ordinary skill in the art, having the teachings of Kirchner, Kim and Wang, Mehrotra and Desbiens before him before the effective filing date of the claimed invention, to modify Kirchner, Kim, Wang and Mehrotra to incorporate generate a training set using good examples of inout and output matches of Desbiens. Given the advantage of shortening training and computational costs, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 35
Kirchner, Kim and Wang do not disclose expressly…. N is an integer value. 
Mehrotra discloses…. N is an integer value. (Mehrotra, p48; Let  i1 , i 2 , . . . , i p denote the training set, containing p input vectors . Each input vector ij = (ij, o, i j, 1 . . . , i j,n ) includes the constant component (i j,o  ≡ 1) associated with the threshold weight. EC: The subscripts p and j are integers.) It would have been obvious to one having ordinary 
Kirchner, Kim, Wang and Mehrotra do not disclose expressly wherein the respective one of the plurality of training feature sets being selected based on N training feature sets associated with a lowest percentile of the distance.
Desbiens discloses wherein the respective one of the plurality of training feature sets being selected based on N training feature sets associated with a lowest percentile of the distance. (Desbiens, claim 1;’….i) determining a neighborhood of the target file among the reference files in the database of reference files, and forming a training set comprising reference files of this neighborhood, versus which neighborhood as a whole the target file is to be assessed, wherein said step of forming a training set comprises extracting a feature vector of the target file and finding n closest neighbors of the feature vector of the target file among features vectors in the database of reference files, and wherein said finding n closest neighbors comprises using one of: i) Euclidean distance, ii) cosine distance and….) It would have been obvious to one having ordinary skill in the art, having the teachings of Kirchner, Kim and Wang, Mehrotra and Desbiens before him before the effective filing date of the claimed invention, to modify Kirchner, Kim, Wang and Mehrotra to incorporate generate a training set using good examples of inout and output matches of Desbiens. Given the advantage of shortening training and 

Claim 42
Kirchner, Kim and Wang do not disclose expressly…. N is an integer value. 
Mehrotra discloses….. N is an integer value. (Mehrotra, p48; Let  i1 , i 2 , . . . , i p denote the training set, containing p input vectors . Each input vector ij = (ij, o, i j, 1 . . . , i j,n ) includes the constant component (i j,o  ≡ 1) associated with the threshold weight. EC: The subscripts p and j are integers.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kirchner, Kim, Wang and Mehrotra before him before the effective filing date of the claimed invention, to modify Kirchner, Kim and Wang to incorporate common knowledge of neural networks of Mehrotra. Given the advantage of providing detailed information pertaining to training set and how they are used when training a neural network, one having ordinary skill in the art would have been motivated to make this obvious modification.
Kirchner, Kim, Wang and Mehrotra do not disclose expressly wherein the respective one of the plurality of training feature sets being selected based on NV training feature sets associated with a lowest percentile of the distance.
Desbiens discloses wherein the respective one of the plurality of training feature sets being selected based on NV training feature sets associated with a lowest percentile of the distance. (Desbiens, claim 1;’….i) determining a neighborhood of the target file among the reference files in the database of reference files, and forming a training set comprising reference files of this neighborhood, versus which neighborhood as a whole the target file is to be assessed, wherein said step of forming a training set comprises extracting a feature vector of the target file and finding n closest neighbors of the feature vector of the target file among features vectors in the database of reference files, and wherein said finding n closest neighbors comprises using one of: i) Euclidean distance, ii) cosine distance and….) It would have been obvious to one having ordinary skill in the art, having the teachings of Kirchner, Kim and Wang, Mehrotra and Desbiens before him before the effective filing date of the claimed invention, to modify Kirchner, Kim, Wang and Mehrotra to incorporate generate a training set using good examples of inout and output matches of Desbiens. Given the advantage of shortening training and computational costs, one having ordinary skill in the art would have been motivated to make this obvious modification.

Response to Arguments
5.	Applicant’s arguments filed on 10/6/2021 for claims 21-44 have been fully considered but are not persuasive.

6.	Applicant’s argument:
As previously brought to the examiner’s attention, reliance on Wltkowski is improper for purposes of disclosing “training operation.” Examiner relies on paragraphs [0006] and [0019] of this reference to disclose a “method for training a trainable transmitter in a vehicle,” which includes a user requesting a “pushbutton.” Wltkowski further discloses that in a training mode, the “trainable transmitter: looks for a “control signal to train [a] channel.” That is, an original transmitter “is brought within the vicinity of the trainable transmitter and activated [...] to send an RF control signal.” The carrier “frequency” is identified and accordingly detected for purposes of training. As argued previously, Witkowski discloses radio frequency (“RF”) transceiver that is capable of learning frequency bands, encryption schemes, and other standardized parameters of radio transmitters, such as garage door openers. Such frequency controlled signal for training purposes does not disclose, or correspond to, “the training operation being performed 

Furthermore, to further distinguish the claimed invention over Witkowski, and Kim and Kirchner, claims have been amended to recite, inter alia, “training signal being inputted by a trainer, and wherein the training signal is allocated greater priority than features of the first type and the at least one feature of the second type.” And, moreover, wherein “control outputs being determined on combining the training signal inputted by the trainer with the features of the respective training set of the plurality of training feature sets.” Neither Witkowsski nor Kim or Kirchner disclose such “training signal,” let alone the training signal being allocated greater priority over first and second type features. Such features, along with other features of the claimed invention, are simply not present in the art of record.

Examiner’s answer:
The reference Witkowski is withdrawn in light of the amendment and the argument is moot. 

7.	Claims 21-44 are rejected.
	

Conclusion	
8.	The prior art of record and not relied upon is considered pertinent to the applicant’s disclosure.
	-U. S. Patent 7324907: Joublin
	-U. S. Patent Publication 20050149227: Peters

Correspondence Information
9.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)









/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121